ITEMID: 001-96167
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF SPATKA v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: Giovanni Bonello;Ján Šikuta;Lech Garlicki;Mihai Poalelungi;Nebojša Vučinić;Nicolas Bratza
TEXT: 4. The applicant was born in 1963 and lives in Lučatín.
A. Applicant's action of 1997
5. On 21 August 1997 the applicant claimed a sum of money from an association and its three individual members before the Banská Bystrica District Court.
6. In November 1997 the District Court held a hearing at which neither the applicant nor his lawyer appeared. The applicant also failed to appear at the hearing of December 1997.
7. Another hearing was scheduled for 12 March 1998 but did not take place due to the absence of the judge. A further hearing was scheduled for 23 April 1998 but could not take place because it turned out that the judge who had been charged earlier that day with replacing the judge dealing with the case was the wife of the lawyer of the defendants.
8. On 10 December 1998 the District Court discontinued the proceedings in respect of two of the defendants.
9. In letters of 20 September 1999 and 21 February 2001 the President of the District Court acknowledged that there had been unjustified delays in the proceedings.
10. On 20 March 2001 and 5 April 2002 the District Court held further hearings. The former took place before a substitute judge who had been charged with replacing the judge initially appointed on health grounds earlier that day. Consequently, he had no in-depth knowledge of the case file and he could not proceed with the case. The latter hearing took place before a further judge who, again, was not familiar with the details for the case. It was adjourned sine die with a view to obtaining expert evidence.
11. In the meantime, on 31 January 2002, the Banská Bystrica Regional Court dismissed as unfounded the applicant's challenge to all judges of the District Court.
12. On 9 January 2003 the District Court appointed an expert and ordered that the applicant pay an advance on the expert's fees. The applicant appealed against the latter ruling.
13. On 24 June 2003 the District Court discharged the expert and appointed another one. On 29 July 2003 it corrected clerical errors in that decision.
14. On 30 January 2004 the District Court urged the expert to submit his opinion. The expert first requested an extension of the time-limit for the elaboration of his opinion and, subsequently, an exemption from his obligation to elaborate the opinion.
15. On 9 June 2004 the District Court did not exempt the expert from his obligation and urged the submission of the opinion by 8 October 2004. The expert requested the District Court to appoint a different expert due to his heavy workload. On 24 October 2004 the District Court prolonged the time-limit for elaboration of the expert opinion and warned the expert that a fine would be imposed on him in the absence of a reply. On 21 January 2005 the expert filed his opinion.
16. Between 5 April 2005 and 12 December 2006 the District Court held eleven hearings. They were adjourned with a view to obtaining further evidence and summoning witnesses and the defendants.
17. On 15 December 2006 the District Court delivered a judgment dismissing the action.
18. On 19 April 2007 the Regional Court, upon the applicant's appeal, partly confirmed and partly revised the first-instance judgment.
19. On 27 November 2007 the Supreme Court, upon the applicant's appeal on points of law, quashed the appellate court judgment.
20. On 4 September 2008 the Regional Court approved the friendly settlement reached between the parties. The decision became final on 9 October 2008.
21. On 13 September 2002 the applicant lodged a complaint with the Constitutional Court in respect of delays in the proceedings before the District Court. On 28 May 2003 the Constitutional Court found that the District Court had violated the applicant's right to a hearing within a reasonable time, awarded him SKK 45,000 in respect of non-pecuniary damage, ordered the District Court to proceed with the action promptly and reimburse the legal costs.
22. The Constitutional Court found that the subject-matter of the proceedings was not of any particular legal or factual complexity. No delays or procedural inactivity could be imputed to the applicant apart from his and his lawyer's absence at the hearing in November 1997.
23. As to the District Court's conduct, the Constitutional Court observed that the action was still pending at first instance without a single decision on the merits having been taken. The District Court had been inactive or its treatment of the case had been inefficient and, at times, even erroneous in the period after 23 April 1998.
VIOLATED_ARTICLES: 6
